If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                    UNPUBLISHED
                                                                    October 8, 2019
               Plaintiff-Appellee,

v                                                                   No. 347561
                                                                    Oakland Circuit Court
MARCUS KALVIN THORNTON,                                             LC No. 2018-166684-AR

               Defendant-Appellant.


Before: JANSEN, P.J., and CAMERON and TUKEL, JJ.

PER CURIAM.

       Defendant appeals by leave granted1 the circuit court’s order reversing the district court’s
decision to suppress evidence discovered during a traffic stop, and dismissing the charges of
possession with intent to deliver less than 25 grams of cocaine, MCL 333.7403(2)(a)(iv), and
possession of marijuana, MCL 333.7403(2)(d). We reverse.

                                            I. FACTS

        During a night shift in April 2018, Oak Park Police Officer Paul Deskiewicz, who was
driving a marked police car, had parked in the back of the parking lot of the Embassy Motel on
Eight Mile Road in Oak Park, Michigan. He was aware that this particular motel was a common
location for illegal drug transactions and in fact had made nearly 100 arrests at that location.
While surveilling, Officer Deskiewicz saw a red Oldsmobile Alero pull into the parking lot and
stop in the middle of the lot; he continued to watch the car because no one entered or exited it.
Officer Deskiewicz then saw someone walk from the motel to the Alero. The person looked in
Officer Deskiewicz’s direction, walked to the driver’s side of the car, and appeared to say
something to the driver before walking back to the motel.



1
 People v Thornton, unpublished order of the Court of Appeals, entered March 20, 2019 (Docket
No. 347561).



                                                -1-
        Officer Deskiewicz began to drive out of the parking lot. As Officer Deskiewicz drove
past the Alero, he saw defendant in the driver’s seat and a woman in the front passenger seat.
Officer Deskiewicz then saw the car park, after which defendant walked to the motel. Officer
Deskiewicz drove out of the lot and parked nearby, such that he could still see the motel. Six
minutes after defendant entered the motel, he exited. Defendant got back into the Alero, drove
out of the parking lot, and turned onto Eight Mile Road. Officer Deskiewicz did not see a license
plate on the back of the car when it drove past him. Officer Deskiewicz proceeded to follow the
Alero and observed an unreadable temporary paper registration in the rear window. Officer
Deskiewicz explained that, at the time, he “couldn’t see any legible writing on [it].”

        Officer Deskiewicz thereafter pulled defendant’s car over to conduct a traffic stop. As he
walked up to the Alero, Officer Deskiewicz saw the temporary registration in the back window
and, he testified, from that vantage point he was able to see and read the writing on the
registration. Officer Deskiewicz then proceeded to the driver’s side window and requested
defendant’s driver’s license, registration, and proof of insurance. Defendant responded,
“Honestly, officer, I just bought this car.”2 Officer Deskiewicz stated, “That’s why I stopped
you, I didn’t see a plate on the car. You got a paper one there?” Defendant gave Officer
Deskiewicz an identification card; defendant did not have a driver’s license because it was
suspended. Officer Deskiewicz asked defendant if there was anything illegal in the car, to which
defendant said, “No sir.” Officer Deskiewicz also asked defendant if he could search the car,
and defendant replied, “Go ahead.” Upon opening the trunk of the Alero, Officer Deskiewicz
smelled the strong, fresh odor of marijuana. Officer Deskiewicz peeled back the trunk liner and
saw a box of plastic baggies containing a scale and a plastic bag of marijuana. Officer
Deskiewicz also found a vest containing a plastic bag of individually packaged “crack rocks” in
the pocket.

        Defendant moved in the district court to dismiss the charges against him, based on an
allegation that the search was illegal. The district court agreed. The court specifically found that
“the charges against the defendant arise out of items located in the car after the officer
determined upon approach that the plate was legible.” The court concluded that

       at the point the officer saw the plate was properly affixed[,] the purpose of the
       stop was completed. Once a sound basis for the traffic stop had been addressed[,]
       any further extension of the detention in order to conduct on scene investigations
       into any other crime or for any other reason is a 4th Amendment violation.
       Therefore the Court finds that upon determining that the plate was valid, any
       further action was unconstitutional and therefore I will suppress the evidence
       found as a result of the stop. [Emphasis added.]




2
  There was a video and audio recording made from equipment in Officer Deskiewicz’s police
car, which is part of the record. The words spoken during the encounter, as cited in this opinion,
were drawn from the recording.


                                                -2-
And without any evidence to support the charges, the district court dismissed the case against
defendant.

        The prosecution appealed the district court’s decision to the circuit court. The circuit
court, relying on this Court’s decision in People v Simmons, 316 Mich App 322; 894 NW2d 86
(2016), reversed. This appeal followed.

                    II. SUPPRESSION OF EVIDENCE—TRAFFIC STOP

       Defendant argues that the circuit court erred in reversing the district court’s decision to
suppress the seized evidence because Officer Deskiewicz questioned and detained defendant
even though he knew that the rationale for the traffic stop was no longer justified when he
approached defendant’s car. We agree.

         While “[t]he trial court’s ultimate ruling on a motion to suppress is reviewed de novo,”
“ ‘[t]his court’s review of a lower court’s factual findings in a suppression hearing is limited to
clear error, and those findings will be affirmed unless we are left with a definite and firm
conviction that a mistake was made.’ ” Id. at 325, quoting People v Davis, 250 Mich App 357,
362; 649 NW2d 94 (2002).

        The Fourth Amendment of the United States Constitution and Article 1, § 11 of the 1963
Michigan Constitution both protect against unreasonable search and seizure, and they are
coextensive. People v Slaughter, 489 Mich 302, 311; 803 NW2d 171 (2011). “Under the Fourth
Amendment, stopping a vehicle and detaining the occupants amounts to a seizure.” Simmons,
316 Mich App at 326; see also Whren v United States, 517 US 806, 809-810; 116 S Ct 1769; 135
L Ed 2d 89 (1996) (“Temporary detention of individuals during the stop of an automobile by the
police, even if only for a brief period and for a limited purpose, constitutes a ‘seizure’ of
‘persons’ within the meaning of this provision.”). “A seizure for a traffic violation justifies a
police investigation of that violation.” Rodriguez v United States, ___ US ___, ___; 135 S Ct
1609, 1614; 191 L Ed 2d 492 (2015) Such a routine traffic stop “is a relatively brief encounter
and ‘is more analogous to a so-called “Terry stop” . . . than to a formal arrest.’ ” Knowles v
Iowa, 525 US 113, 117; 119 S Ct 484; 142 L Ed 2d 492 (1998), quoting Berkemer v McCarty,
468 US 420, 439; 104 S Ct 3138; 82 L Ed 2d 317 (1984), in turn citing Terry v Ohio, 392 US 1;
88 S Ct 1868; 20 L Ed 2d 889 (1968). A brief investigatory stop is permitted “when a law
enforcement officer has ‘a particularized and objective basis for suspecting the particular person
stopped of criminal activity.’ ” Navarette v California, 572 US 393, 396-397; 134 S Ct 1683;
188 L Ed 2d 680 (2014), quoting United States v Cortez, 449 US 411, 417-418; 101 S Ct 690; 66
L Ed 2d 621 (1981).

       Law enforcement officers may make a valid investigatory stop when they possess
“reasonable suspicion that crime is afoot.” People v Custer, 465 Mich 319, 327; 630 NW2d 870
(2001). Reasonable suspicion takes into account the totality of the circumstances, and depends
upon both the content of information possessed by the officer and its degree of reliability.
Navarette, 572 US at 397. In determining the reasonableness of an officer’s suspicion, we view
the circumstances “as understood and interpreted by law enforcement officers, not legal
scholars.” People v Oliver, 464 Mich 184, 192; 627 NW2d 297 (2001). Thus, when determining
whether a defendant’s Fourth Amendment rights have been violated in the context of a Terry

                                                -3-
stop, we consider the circumstances “in light of commonsense judgments and inferences about
human behavior, . . . and should be careful not to apply overly technical reviews of a police
officer’s assessment of whether criminal activity is afoot.” People v Barbarich, 291 Mich App
468, 474; 807 NW2d 56 (2011) (citations omitted).

        “Although a mere ‘hunch’ does not create reasonable suspicion, the level of suspicion the
standard requires is ‘considerably less than proof of wrongdoing by a preponderance of the
evidence,’ and ‘obviously less’ than is necessary for probable cause.” Navarette, 572 US at 397,
quoting United Stated v Sokolow, 490 US 1, 7; 109 S Ct 1581; 104 L Ed 2d 1 (1989) (citation
and some quotations marks omitted). “The scope of any search or seizure must be limited to that
which is necessary to quickly confirm or dispel the officer’s suspicion.” Barbarich, 291 Mich
App at 473; see also United States v Sharpe, 470 US 675, 686; 105 S Ct 1568; 84 L Ed 2d 605
(1985) (“In assessing whether a detention is too long in duration to be justified as an
investigative stop, we consider it appropriate to examine whether the police diligently pursued a
means of investigation that was likely to confirm or dispel their suspicions quickly, during which
time it was necessary to detain the defendant.”).

       Here, Officer Deskiewicz did not see a license plate on the back of defendant’s car when
it drove past him, and he could not read the temporary registration at the time he pulled
defendant over. Under the circumstance, and given the conditions, Officer Deskiewicz had a
reasonable suspicion that a violation of a traffic law had occurred, MCL 257.225(2),3 and he thus
was justified in pulling defendant over, or in other words, the stop was justified at its inception.
However, the district court found that upon walking up to defendant’s vehicle, Officer
Deskiewicz was able to see that there was a temporary registration marker and that its numbers
were legible.4 Given Officer Deskiewicz’s testimony that he could see the writing “[w]hen [he]

3
    MCL 257.225(2) provides, in pertinent part:
         The plate shall be attached at a height of not less than 12 inches from the ground,
         measured from the bottom of the plate, in a place and position that is clearly
         visible. The plate shall be maintained free from foreign materials that obscure or
         partially obscure the registration information and in a clearly legible condition.
         [Emphasis added.]

This Court in Simmons has held that the display of temporary paper registrations has to meet the
positional and legibility requirements for registration “plates” under MCL 257.225(2). Simmons,
316 Mich App at 326-327. We are bound to follow Simmons. See MCR 7.215(C)(2). However
for the reasons discussed, infra, in this opinion, we question whether these type of 15-day,
temporary paper registrations are indeed “plates” under the Motor Vehicle Code, MCL 257.1 et
seq. Instead, they appear to be “markers.” See MCL 257.226a.
4
  And an exhibit was admitted at the preliminary examination showing that the numbers on the
temporary registration marker were written in large numerals with a wide-tipped, black marker.
Indeed, the written numbers appear to occupy the entirety of the “boxes” or “fields” dedicated
for the numerals. In short, applying MCL 257.225(2), the temporary registration marker was
fully compliant with the statute.


                                                  -4-
walked up to it,” this finding, which the circuit court did not review, is not clearly erroneous.
Thus, the legal question before us is whether the Constitution permitted Officer Deskiewicz to
extend the traffic stop at that point, in light of the requirement that the scope of any search or
seizure must be limited to that which is necessary “to quickly confirm or dispel the officer's
suspicion.” Barbarich, 291 Mich App at 473.

        In the present case, the circuit court relied solely on the Simmons decision, which had
some facts similar to those here. In Simmons, Officer Robert Cavett pulled over the defendant’s
car because it did not have a metal license plate attached to the back. Simmons, 316 Mich App at
324. When Officer Cavett pulled the car over, he saw that there was a piece of paper on the back
window, but he could not read it. Id. Officer Cavett looked at the paper again from three to four
feet away as he walked up to the car but still could not read the letters or numbers. Id. “The
writing was very dim, which made the paper illegible.” Id. Officer Cavett approached the car
and asked the defendant (the driver) for his identification, registration, and proof of insurance.
Id. The officer subsequently arrested the defendant for driving with a suspended license. Id.
Officer Cavett searched the car with the consent of the passenger, who was the car’s owner, and
found a firearm. Id. Officer Cavett later determined that the paper was a valid temporary
registration. Id. The defendant moved to suppress the evidence, asserting that he was subjected
to an unlawful search and seizure because Officer Cavett lacked a lawful basis for the traffic
stop. Id. at 325. The trial court granted the defendant’s motion to suppress the evidence, finding
that Officer Cavett should have verified the validity of the temporary registration. Id.

         However, this Court reversed the suppression order because it found that Officer Cavett’s
traffic stop was based on a reasonable suspicion that the defendant had violated traffic laws. Id.
at 326. Specifically, this Court found that Officer Cavett was justified in pulling over the car for
a violation of MCL 257.225(2) because the temporary registration was not in a clearly visible
position or in a clearly legible condition. Id. The defendant in Simmons argued “that the search
and seizure became unreasonable when Officer Cavett asked [the] defendant for his license,
registration, and insurance, rather than taking five seconds to examine the paper plate affixed to
the rear window of the vehicle and determine its validity.” Id. at 327. However, this Court
determined that

       [e]ven had Officer Cavett taken the time to examine the paper plate more closely
       to determine whether it appeared to be a valid temporary registration plate, the
       plate would still have been in violation of MCL 257.225(2). Officer Cavett could
       not read the plate from his car, nor could he make out the plate from 3 or 4 feet
       away in the dark. Thus, the temporary paper license plate was not in a clearly
       visible position or in a clearly legible condition. [Id. (emphasis added).]

This Court therefore held that “Officer Cavett had an articulable and reasonable suspicion that
there was a violation of the law, and [the] defendant was detained for a reasonable period in
order to permit Officer Cavett to ask reasonable questions concerning the violation of the law
and its context.” Id. at 328.

        Contrary to the circuit court’s view in this case that Simmons was controlling, Simmons
does not dictate the outcome of this case because its facts are distinguishable from the present
facts in one important aspect. It is true that the officers in both Simmons and this case could not

                                                -5-
read the writing on the temporary registration markers at the times the respective traffic stops
were effectuated. But unlike Officer Deskiewicz, the officer in Simmons could not read the
written numbers on the temporary registration marker while walking up to the vehicle. Thus, the
paper registration in Simmons violated MCL 257.225(2) because it was not in a clearly visible
position or in a clearly legible condition, thereby justifying continued detention to address the
traffic violation. But by contrast, based on Officer Deskiewicz’s testimony and the photographs
in this case, the numbers on the temporary registration were legible.

        By pulling defendant over when he could not see a license plate, Officer Deskiewicz
properly followed a mode of investigation reasonably calculated “to quickly confirm or dispel
the officer’s suspicion,” Barbarich, 291 Mich App at 473, that defendant’s car was in violation
of traffic laws. That investigation quickly dispelled Officer Deskiewicz’s suspicions,
demonstrating that the vehicle’s temporary registration was properly displayed and legible.
Thus, at issue in the present case is whether Officer Deskiewicz’s subsequent questioning of
defendant and asking for his driver’s license, registration, and insurance went beyond the
allowable scope of the seizure. “Because addressing the infraction is the purpose of the stop, it
may ‘last no longer than is necessary to effectuate th[at] purpose.’ Authority for the seizure thus
ends when tasks tied to the traffic infraction are—or reasonably should have been—completed.”
Rodriguez, 135 S Ct at 1614 (citations omitted). That is so even when, as in Rodriguez and
Simmons, and unlike in the present case, there was a violation of the traffic laws. A fortiori, if
there was no violation of traffic laws, the permissible “purpose” of the stop necessarily ended at
the moment when Officer Deskiewicz determined that no violation of the traffic laws had
occurred. The prosecutor cites to Rodriguez’s observation:

       Beyond determining whether to issue a traffic ticket, an officer’s mission includes
       “ordinary inquiries incident to [the traffic] stop.” Typically such inquiries involve
       checking the driver’s license, determining whether there are outstanding warrants
       against the driver, and inspecting the automobile’s registration and proof of
       insurance. [Id. at 1615 (citations omitted).]

The underlying premise of that point, however, is that an officer is justified in conducting such
additional investigation when there is in fact a violation of traffic laws, or at least a reasonable
suspicion of such a violation, and the officer is making a determination of how to proceed; thus,
constitutionally, continuation of the seizure was unjustified once the officer determined that there
was no reasonable suspicion of any such violation. An officer who investigates and determines
that there was no traffic violation, and thus no continued justification for detaining defendant, is
prohibited from nevertheless demanding a driver’s license and registration. The prosecution
argues that “[l]ess than 30 seconds after Officer Deskiewicz asked defendant for his license,
defendant admitted that his driver’s license was suspended,” and thus the extension of the stop
was not in violation of the Constitution. But a “temporary detention of individuals during the
stop of an automobile by the police, even if only for a brief period and for a limited purpose,
constitutes a ‘seizure’ of ‘persons’ within the meaning of this provision.” Whren, 517 US at 809-
810. The permissible duration of the initial stop, as with any Terry stop, is measured not by how
much time elapses on the clock but whether the officer diligently took steps to confirm or dispel
his suspicions. Officer Deskiewicz did so and dispelled his suspicions that defendant’s car
lacked a legible temporary registration marker.


                                                -6-
         As the seizure’s permissible scope had been reached and thus the seizure was, as a matter
of law, at an end once the officer determined that the car had a facially valid temporary
registration, any further detention of defendant constituted a new seizure, and even a 30-second
extension of the initial stop constituted a violation of defendant’s rights. Although the
prosecution also argues that the officer nevertheless was permitted to investigate defendant’s
driver’s license and registration, initiating a new seizure solely for the purpose of examining
such documents is functionally no different than the practice found unconstitutional in Delaware
v Prouse, 440 US 648; 99 S Ct 1391; 59 L Ed 2d 660 (1979)—i.e., randomly stopping vehicles
not suspected of any traffic violation or other violation of law simply for the purpose of checking
drivers’ licenses and registrations. Thus, while the initial stop here was justified at its inception,
continuing to detain defendant after the officer had determined that there was no violation of the
traffic laws by asking for his driver’s license without telling him he was free to go constituted an
impermissible extension of the stop beyond its legitimate scope;5 the evidence found as a result
therefore was inadmissible. See Wong Sun v United States, 371 US 471; 83 S Ct 407; 9 L Ed 2d
441 (1963).

         On appeal, the prosecution asserts that the continued seizure of defendant, after
recognizing that the temporary registration was legible, nevertheless was justified because the
display of the temporary paper registration was in violation of MCL 257.686(2), which requires
“a tail lamp or a separate lamp” to be placed on a vehicle such that it illuminates “the rear
registration plate,” rendering the plate “clearly legible from a distance of 50 feet to the rear.”
(Emphasis added.) Further, the lamp “shall be wired so as to be lighted whenever the head
lamps or auxiliary driving lamps are lighted.” MCL 257.686(2). However, in the lower courts,
neither the prosecution nor the testifying officer mentioned this potential violation as a
justification for the seizure. As such, we decline to consider it. See Johnson v Johnson, ___


5
  Officer Deskiewicz was duty bound to inform defendant that the traffic stop was completed and
that defendant was free to go. Once the seizure began, it would continue “if, in view of all the
circumstances surrounding the incident, a reasonable person would have believed that he was not
free to leave.” United States v Mendenhall, 446 US 544, 554; 100 S Ct 1870; 64 L Ed 2d 497
(1980); see also California v Hodari D, 499 US 621, 628; 111 S Ct 1547; 113 L Ed 2d 690
(1991) (“Mendenhall establishes that the test for existence of a ‘show of authority’ is an
objective one: not whether the citizen perceived that he was being ordered to restrict his
movement, but whether the officer’s words and actions would have conveyed that to a
reasonable person.”). Having been pulled over by a police car, a reasonable person in
defendant’s position would not have felt free to leave until told by the officer that he was free to
go; the demand for defendant’s driver’s license thus was unlawful because it was based on what
had become an unlawful stop. Of course, once an officer in this position clearly explains that the
driver is free to leave, the Constitution would not prohibit the officer from further asking other
questions, including asking if the driver would consent to provide his driver’s license or even a
search of the car. See Florida v Bostick, 501 US 429, 437; 111 S Ct 2382; 115 L Ed 2d 389
(1991) (“[N]o seizure occurs when police ask questions of an individual . . . so long as the
officers do not convey a message that compliance with their requests is required”). Needless to
say, that course was not followed here.


                                                 -7-
Mich App ___, ___; ___ NW2d ___ (2019) (Docket Nos. 345803; 345955), slip op at 8
(“Arguments raised for the first time on appeal are unpreserved and ‘not ordinarily subject to
review.’ ”) (citation omitted).

        Moreover, as MCL 257.686(2) only applies to plates, we would be inclined to not
interpret this equipment statute as pertaining to the illumination of temporary paper registration
markers. The prosecution urges us to follow this Court’s opinion in People v Stanley,
unpublished per curiam opinion of the Court of Appeals, issued March 24, 2015 (Docket No.
319229), in which this Court held that the illumination requirements of MCL 257.686(2) did
apply to temporary paper “plates.” However, being unpublished, Stanley is not binding. MCR
7.215(C)(1). Furthermore, we do not believe Stanley’s analysis is persuasive. The Stanley Court
noted that “[a]lthough the word ‘plate’ is undefined in the [Motor Vehicle Code], the code does
refer to the paper registrations given for temporary purposes as ‘plates’ despite their paper
composition.” Stanley, unpub op at 3, citing MCL 257.226a and MCL 257.625l. We disagree
with this characterization. MCL 257.226a says that “[t]emporary registration plates or markers
may be issued to licensed dealers in vehicles,” which are not to be valid for more than 15 days.
(Emphasis added.) Thus, giving effect to every word in the statute, People v Pickney, 501 Mich
259, 282; 912 NW2d 535 (2018), it is clear that MCL 257.226a provided the Secretary of State
with two different methods in which to arrange for dealer-issued temporary registrations: via
plate or via marker. As the Stanley Court observed, the code does not define what a plate is, but
consulting a dictionary shows that it is the usual metal-type plate people envision when they hear
the term “license plate.” See Webster’s Collegiate Dictionary (11th ed) (pertinently defining
“plate” as a “license plate,” which in turn is defined as “a plate or tag (as of metal) attesting that
a license has been secured and [usually] bearing a registration number”). A “marker” on the
other hand simply is defined as “something that serves to identify . . . .” Id. Thus, a marker in
this context merely represents any manner of displaying a registration without utilizing a plate—
which necessarily includes the use of paper adhered to the rear window. We also note that the
temporary registration referenced in MCL 257.226b is different than the temporary registrations
referenced in MCL 257.226a. The registrations issued under MCL 257.226b are valid for either
30 or 60 days, while the dealer-issued temporary registration “markers” issued under MCL
257.226a are valid for only 15 days.

        We also are not persuaded by the prosecution’s suggestion that a vehicle operator simply
could affix such paper registration markers to the rear bumper area of the vehicle, where the
dedicated lamp exists; the paper’s delicate and temporary nature would not last very long
following exposure to Michigan’s natural elements (e.g., wind, rain, snow, ice) or human-created
elements (e.g., jarring from potholes). Moreover, the Secretary of State expressly requires that
such paper registrations be displayed in the rear window. See Secretary of State, Buying a
Vehicle From a Dealer  (accessed September 9, 2019) (stating that the dealer should give you “a new license
plate and registration, or, if you’re purchasing a new plate, a 15-day temporary registration
affixed to the rear window”) (emphasis added). To be clear, we recognize that the Legislature
undoubtedly has the power and ability to impose lighting requirements on vehicles for interior
paper registration markers, but given the language used in the code and MCL 257.686(2), we
would decline to conclude that the Legislature has exercised its authority in that manner.



                                                 -8-
Regardless, it would be helpful to the judiciary and the public at large for the Legislature to
clarify in the code what the display requirements are for temporary registration markers.

                                      III. CONCLUSION

        For the reasons stated, the circuit court erred by reversing the district court’s decision
suppressing the evidence and dismissing the charges. We therefore reverse the order of the
circuit court, thereby reinstating the district court’s orders suppressing the evidence and
dismissing the charges.

                                                            /s/ Kathleen Jansen
                                                            /s/ Thomas C. Cameron
                                                            /s/ Jonathan Tukel




                                               -9-